 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID WAYNE WILSON,                            1:19-cv-00970-DAD-GSA-PC
12                                                  FINDINGS AND RECOMMENDATIONS,
                   Plaintiff,                       RECOMMENDING THAT THIS CASE BE
13                                                  DISMISSED WITHOUT PREJUDICE FOR
           vs.                                      FAILURE TO COMPLY WITH THE
14                                                  COURT’S ORDER, FAILURE TO PAY THE
     CALIFORNIA SUBSTANCE ABUSE                     FILING FEE, AND FAILURE TO
15   TREATMENT FACILITY, et al.,                    PROSECUTE
                                                    (ECF No. 14.)
16                Defendants.
                                                    OBJECTIONS, IF ANY, DUE IN 14 DAYS
17

18           David Wayne Wilson (“Plaintiff”) is a state prisoner proceeding pro se with this civil
19   rights action pursuant to 42 U.S.C. § 1983. On May 31, 2019, Plaintiff filed the Complaint
20   commencing this action. (ECF No. 1.) On September 25, 2019, the court issued an order denying
21   Plaintiff’s motion to proceed in forma pauperis under 28 U.S.C. § 1915(g), and requiring Plaintiff
22   to pay the $400.00 filing fee for this action in full within thirty days. (ECF No. 14.) The thirty-
23   day time period has now expired and Plaintiff has not paid the filing fee, or otherwise responded
24   to the court’s order.
25           In determining whether to dismiss this action for failure to prosecute or failure to comply
26   with the directives set forth in its order, “the Court must weigh the following factors: (1) the
27   public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;
28   (3) the risk of prejudice to defendants/respondents; (4) the availability of less drastic alternatives;

                                                       1
 1   and (5) the public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza,
 2   291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
 3   1992) (failure to comply with court orders). see also In re Eisen, 31 F.3d 1447, 1451 (9th Cir.
 4   1994) (failure to prosecute).
 5           “‘The public’s interest in expeditious resolution of litigation always favors dismissal,’”
 6   id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)), and here, the
 7   action has been pending since May 31, 2019. Plaintiff’s failure to respond to the court’s order
 8   may reflect Plaintiff’s disinterest in prosecuting this case or his inability to pay the filing fee. In
 9   such an instance, the court cannot continue to expend its scarce resources assisting a litigant who
10   will not or cannot resolve payment of the filing fee for his lawsuit. Thus, both the first and second
11   factors weigh in favor of dismissal.
12           Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in
13   and of itself to warrant dismissal.” Id. (citing Yourish at 991). However, “delay inherently
14   increases the risk that witnesses’ memories will fade and evidence will become stale,” id., and it
15   is Plaintiff’s failure to pay the filing fee for this action that is causing delay. Therefore, the third
16   factor weighs in favor of dismissal.
17           As for the availability of lesser sanctions, at this stage in the proceedings there is little
18   available to the court which would constitute a satisfactory lesser sanction while protecting the
19   court from further unnecessary expenditure of its scarce resources. Monetary sanctions in this
20   circumstance are of little use, and given the early stage of these proceedings, the preclusion of
21   evidence or witnesses is not available. However, inasmuch as the dismissal being considered in
22   this case is without prejudice, the court is stopping short of issuing the harshest possible sanction
23   of dismissal with prejudice.
24           Finally, because public policy favors disposition on the merits, this factor will always
25   weigh against dismissal. Id. at 643.
26           Accordingly, the court HEREBY RECOMMENDS that this action be dismissed, without
27   prejudice, based on Plaintiff’s failure to obey the court’s order of September 25, 2019 by failing
28   to pay the filing fee and failure to prosecute.

                                                        2
 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 3   (14) days after the date of service of these findings and recommendations, Plaintiff may file
 4   written objections with the court.    Such a document should be captioned “Objections to
 5   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 6   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 7   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 8   (9th Cir. 1991)).
 9
     IT IS SO ORDERED.
10

11      Dated:     December 5, 2019                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
